DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species C (i.e. the embodiment related to Fig.2A encompassing claims 1-6 and 8-9) in the reply filed on 01/25/2021 is acknowledged. The traversal is on the ground(s) that there will be no serious burden on the examiner when examiner if the restrictions were not required. This is not found persuasive because, as previously presented in the Requirement for Restriction/Election mailed on 11/27/2020, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) The inventions have acquired a separate status in the art in view of their different classification (see different classes presented above); (b) The inventions have acquired a separate status in the art due to their recognized divergent Subject matter (for example, the method of using the device and the device are not intrinsically linked); (c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) The prior art applicable to one invention may not likely be applicable to another invention (for example, the claimed method of using the device and the claimed device are not the same); (e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Thus, the requirement is still deemed proper and is therefore made FINAL.
3.	As such, consequently to applicant election of claims 1-6 and 8-9 in the reply filed on 01/25/2021, claims 7 and 10-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to at least one of the nonelected group II and/or species A-B, D-I, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


5.	Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2015/0130046 A1 hereinafter referred to as “Lin”).
With respect to claim 1, Lin discloses, in Figs.1-9 and 34-53, a package structure, comprising: a carrier (20/21/22) having a first surface (211), a second surface (213), and at least one recess (215), wherein the first surface (211) is opposite to the second surface (213), and the at least one recess (215) is concavely formed on the first surface of the carrier (21) (see Par.[0078] and [0084] wherein concave cavities 215 through first surface 211 opposite second surface 213 of carrier metal plate 20/21/22 is disclosed); at least one electronic component (13) disposed in the at least one recess (215), wherein each of the at least one electronic component (13) has a first surface (131), a second surface (133), and a plurality of conducting terminals (132), the first surface (131) is opposite to the second surface (133), the plurality of conducting terminals (132) are formed on the first surface of the electronic component (13), and the first surface (131) of the electronic component (13) is coplanar with the first surface (211) of the carrier (21) (see Par.[0071], [0074]-[0075] wherein chip 13 with active surface 131 and I/O surface 132 are disclosed; it is submitted that the surfaces of the chip and that of carrier are coplanar in at least the cross-sectional plane of Figs.1-32); a first insulation layer (322) formed on the second surface of the carrier (22); a heat spreading layer (32) formed on the first insulation layer (322) (see Par.[0086] wherein insulating layer 322 and metal sheet 32 are disclosed); a second insulation layer (11 and 193) formed on the first surface (211) of the carrier (22) and covering the at least one electronic component (13) disposed in the at least one recess (215) (see Par.[0073] wherein interposer 11’ materials of glass, ceramic or graphite are disclosed; see Par.[0071] and [0081] wherein adhesive 193 of insulating underfill material is disclosed); a plurality of re-distribution blocks (112 and 31) formed on the second insulation layer (11 and 193) and separated with each other, wherein each of the plurality of re-distribution blocks (112 and 31) comprises at least one conductive via (112) disposed in the second insulation layer (11 and 193) and in contact with corresponding one of the plurality of conductive terminals (132) (see Par.[0071] wherein contact pads via 112 is disclosed; se Par.[0083] wherein metal sheet 31 is disclosed); a passivation layer (332) formed on the plurality of the re-distribution blocks (112 and 31) and covering portions of the 
With respect to claim 2, Lin discloses, in Figs.1-9 and 34-53, the package structure, wherein the carrier (22) comprises a lead frame made of a metallic material (see Par.[0078] and [0084] wherein concave cavities 215 through first surface 211 opposite second surface 213 of carrier metal plate 20/21/22 is disclosed; see Fig.53,  Par.[0123] wherein it is submitted that metallic heat spreader 20/21/22 is lead frame as metal frame susceptible to be attached to exterior semiconductor package).
With respect to claim 3, Lin discloses, in Figs.1-9 and 34-53, the package structure, wherein the electronic component (13) comprises an active component (see Par.[0071], [0074]-[0075] wherein active chip 13 with active surface 131 and I/O surface 132 are disclosed; it is submitted that the surfaces of the chip and that of carrier are coplanar in at least the cross-sectional plane of Figs.1-32).
With respect to claim 4, Lin discloses, in Figs.1-9 and 34-53, the package structure, wherein the active component (13) comprises a Si-based power semiconductor device or a Wide Band Gap power semiconductor device (see Par.[0071], [0074]-[0075] wherein active chip 13 with active surface 131 and I/O surface 132 are disclosed; it is submitted that the surfaces of the chip and that of carrier are coplanar in at least the cross-sectional plane of Figs.1-32; it is submitted that active chip device includes semiconductor (i.e. materials including silicon) based power device such as switches based devices or LEDs).
With respect to claim 5, Lin discloses, in Figs.1-9 and 34-53, the package structure, wherein the heat spreading layer (32) comprises a re-distribution layer made of a metallic material (see Par.[0086] wherein insulating layer 322 and metal sheet 32 are disclosed).
With respect to claim 6, Lin discloses, in Figs.1-9 and 34-53, the package structure, wherein the heat dissipation device (34) comprises a passive heat dissipation device or an active heat dissipation device (see par.[0093] wherein metal sheet 34 is disclosed).
With respect to claim 8, Lin discloses, in Figs.1-9 and 34-53, the package structure, wherein the at least one electronic component (13) comprises a first electronic component and a second electronic component disposed in the recess (215), and the first surfaces of the first electronic component and the second component are coplanar with the first surface of the carrier (21) (see Fig.53, Par.[0071], [0083], 
With respect to claim 9, Lin discloses, in Figs.1-9 and 34-53, the package structure, wherein the plurality of re-distribution blocks comprises a first re-distribution block/(metal sheet 31 portion connected through via 315) (31_315), a second re-distribution block/(metal sheet 31 portion connected through via 313) (31_313), and a third re-distribution block/(metal sheet 31 portion connected through 317) (31_317), the first re-distribution block (31_315) comprises a first conductive via (112 and 315), the second re-distribution block (31_313) comprises a first conductive via (112 and 313) and a second conductive via (112 and 313), and the third re-distribution block (31_317) comprises a first conductive via (112 and 317), wherein the first conductive via (112 and 315) of the first re-distribution block (31_315) is in contact with one conductive terminal (132) of the first electronic component (13), the first conductive via (112 and 313) of the second re-distribution block (31_313) is in contact with the other conductive terminal (132) of the first electronic component (13), the second conductive via (112 and 313) of the second re-distribution block (31_313) is in contact with one conductive terminal (132) of the second electronic component (13), and the first conductive via (112 and 317) of the third re-distribution block (31_317) is in contact with the other conductive terminal (132) of the second electronic component (13) (see Fig.53, Par.[0071], [0083], [0087], [0089] wherein metal sheet 31 blocks connected through via 313, 315, 317, 112 and the middle  overlapping blocks of via 313 overlapping connected to the two chips).
Citation of Pertinent Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other prior art on record are as follow: Lai et al. US 2016/0352246 A1; Lai et al. US 2016/0233140 A1; Lai et al. US 2017/0110978 A1; Chen US 2015/0255380 A1; Lin et al. US 2018/0019178 A1; Scanlan et al. US 2017/0077022 A1; Yang US 2008/0157316 A1; Butt et al. US 2018/0166356 A1; Park US 2017/0141043 A1; Baek et al. US 2018/0337148 A1; Lin et al. US 2011/0254155 A1; Yang et al. US 2008/0157340 A1; and Miyairi US 2017/0345736 A1. It is submitted that the aforementioned prior art on record either alone or in combination teach all the claimed limitations of claims 1-6 and 8-9.
Telephone/Fax Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818